—In a matrimonial action in which the parties were divorced by a judgment entered January 31, 1994, the defendant former husband appeals from an order of the Supreme Court, Nassau County (Diamond, J.H.O.), dated August 2, 2000, which, after a hearing, granted the motion of the plaintiff former wife to modify the maintenance provisions of the judgment of divorce.
Ordered that the order is affirmed, with costs.
The Supreme Court’s conclusion that the plaintiff satisfied her burden of demonstrating “extreme hardship” warranting *488modification of the maintenance provisions of the judgment of divorce in which the terms of the parties’ stipulation of settlement were incorporated but not merged (see, Steinberg v Steinberg, 275 AD2d 705; Praeger v Praeger, 162 AD2d 671), finds ample support in the record. The medical testimony substantiated the deterioration of the plaintiffs medical conditions and the need for further surgery, and demonstrated that her loss of income was unavoidable (see, Zacchia v Zacchia, 168 AD2d 677). Bracken, P. J., Luciano, Feuerstein and Adams, JJ., concur.